EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Ryan on August 3, 2022.

The application has been amended as follows: 

The claims are amended as specified below (please refer to the Claims submitted on May 27, 2022):

Claim 6. 	(Currently amended) An inflatable cold-weather upper-body garment  comprising: 
a torso section with a lowermost end of the garment that defines an opening configured to surround a lower torso of a user, when the garment is worn;
a first plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a left front portion of the upper-body garment; 
a second plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a right front portion of the upper-body garment; 
a bidirectional gas flow channel disposed in a rear portion of the upper-body garment around a neck opening defined between the left and right front portions of the upper-body garment, the bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby  enabling gas flow (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers; 
a hand-operable air pump in fluid communication with one of the gas flow chambers; and 
a side pocket sized to contain the hand-operable air pump, the side pocket having an opening through which the hand-operable pump is accessible by [[a]] the user.  

Claim 11. 	(Currently amended) An inflatable cold-weather upper-body garment  comprising: 
a torso section with a lowermost end of the garment that defines an opening configured to surround a lower torso of a user, when the garment is worn;
a first plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a first portion of the upper-body garment; 
a second plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a second portion of the upper-body garment; 
a bidirectional gas flow channel connecting the first and second pluralities of gas flow chambers and thereby  enabling gas flow (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers; 
a hand-operable air pump in fluid communication with one of the gas flow chambers; and 
a side pocket sized to contain the hand-operable air pump, the side pocket having an opening through which the hand-operable pump is accessible by [[a]] the user; 
wherein the hand-operable air pump comprises a flexible gas-impermeable sack having an air outlet and an air inlet and a compressible and expandable interior material disposed in the gas -impermeable sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled.  

Claim 12. 	(Currently amended) An inflatable cold-weather upper-body garment comprising: 
a first plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a first portion of the garment; 
a second plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a second portion of the garment; 
a fluid-flow channel connecting the first and second pluralities of gas flow chambers; and 
a hand-operable air pump in fluid communication with one of the gas flow chambers, the hand-operable air pump comprising a flexible gas-impermeable sack having an air outlet and an air inlet and a compressible and expandable interior material disposed in the sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled, wherein: 
the hand-operable air pump is disposed in a sleeve of the garment adjacent an elbow area of the sleeve; 
the garment comprising a fabric; 
the air outlet comprises an air flow tube extending from the sack through the fabric of the garment to one of the first plurality of interconnected gas flow chambers and the second plurality of interconnected gas flow chambers; and 
the air inlet comprises a user-accessible opening through the sleeve, 
whereby a user may compress the pump by arm motion.  

Claim 
13. 	(Currently amended) An inflatable cold-weather upper-body garment comprising: 
a first plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a first portion of the upper-body garment; 
a second plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a second portion of the upper-body garment; 
a fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby  enabling fluid flow (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers; and 
a hand-operable air pump in fluid communication with one of the gas flow chambers, the hand-operable air pump comprising a flexible gas-impermeable sack having an air outlet and an air inlet and a compressible and expandable interior material disposed in the gas-permeable sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled, wherein: 
the hand-operable air pump is disposed in one of the first plurality of interconnected gas flow chambers and the second plurality of interconnected gas flow chambers; 
the air outlet comprises an opening in the gas-permeable sack; and 
the air inlet comprises a user-accessible opening in the upper-body garment; 
whereby a user may close the air inlet and compress the hand-operable pump by motion of one of an arm and a hand.  

Claim 14. 	(Currently amended) An inflatable cold-weather upper-body garment  comprising: 
a torso section with a lowermost end of the garment that defines an opening configured to surround a lower torso of a user, when the garment is worn;
a first plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a first portion of the upper-body garment; 
a second plurality of interconnected gas flow chambers enclosed by gas-impermeable material within a second portion of the upper-body garment; 
a bidirectional fluid-flow channel connecting the first and second pluralities of gas flow chambers and thereby  enabling fluid flow (i) from the first plurality of gas flow chambers to the second plurality of gas flow chambers and (ii) from the second plurality of gas flow chambers to the first plurality of gas flow chambers; and 
a hand-operable air pump in fluid communication with one of the gas flow chambers, the hand-operable air pump comprising a flexible gas-impermeable sack having an air outlet and an air inlet and a compressible and expandable interior material disposed in the gas-impermeable sack, the interior material having collapsible and expandable cavities through which air may be retained and expelled, 
the garment comprising a fabric;
wherein the hand-operable air pump is disposed in the fabric of the garment adjacent one of the first plurality of interconnected gas flow chambers and the second plurality of interconnected gas flow chambers and the air inlet comprises a user-accessible opening in the garment.  

Claim 
30. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 29 wherein the opening of the air inlet is closable by pressure of a human finger.  

Claim 35. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 34 wherein the opening of the air inlet is closable by pressure of a human finger.  

Claim 51. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 35 also comprising an air tube [[is]] in fluid communication with the at least one of the gas flow chambers and connected to an air release valve and the hand-operable air pump, the air tube and release valve being accessible by the user through the opening in the side pocket.  

Claim 52. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 25 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to an air release valve and the hand-operable air pump, the air tube and release valve being accessible by the user through the opening in the side pocket.  

Claim 53. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 26 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to the user -operable air release valve and the hand-operable air pump, the user-operable air tube and user -operable air release valve being accessible by the user through the opening in the side pocket.  

Claim 54. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 27 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to an air release valve and the hand-operable air pump, the air tube and release valve being accessible by the user through the opening in the side pocket.  

Claim 55. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 31 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to an air release valve and the hand-operable air pump, the air tube and release valve being accessible by the user through the opening in the side pocket.  

Claim 56. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 32 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to the user -operable air release valve and the hand-operable air pump, the user-operable air tube and release  valve being accessible by the user through the opening in the side pocket.  

Claim 57. 	(Currently amended) The inflatable cold-weather upper-body garment of claim 36 also comprising an air tube in fluid communication with the at least one of the gas flow chambers and connected to an air release valve and the hand-operable air pump, the air tube and release valve being accessible by the user through the opening in the side pocket.  

Claims 6, 11-14 and 25-58 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Rayfield et al. (hereinafter “Rayfield”) (USPN 4,242,769).  The claims have been amended to clarify that the garment has a torso section with a lowermost end of the garment that has an opening for surrounding the wearer, when worn.  Rayfield, being a full-body length garment would not have such an opening at its lower end (i.e. the lower end would be at the feet of the wearer, when worn) that would surround the lower torso of the user, and any modification of the garment to achieve this structure would be deemed destructive to the functionality of the garment’s capability to provide protection to the part of the body intended to be protected below the torso section.  Accordingly, claims 6, 11-14 and 25-58 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732